DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sussman (US 5266476) in view of Noll (US 20070231305) and Amiot (US 5079168).
With respect to claims 1 and 19, Sussman discloses an apparatus for culturing cells comprising a bioreactor (see Fig. 3) that includes a matrix assembly for growing cells in connection with a cell medium.  The matrix assembly comprises multiple layers (Figure 2:1, 2) that may include growth matrix sheet and a mesh/screen layer.  Column 4, lines 46-66 state that the layers may be non-woven.  Sussman, however, does not appear to teach that at least one of these layers is a woven mesh layer.
Noll discloses an apparatus for culturing cells comprising a bioreactor (Figure 1:100) that includes a matrix assembly (Figure 1:10) for growing cells in connection with a cell medium.  At least paragraphs [0037]-[0045] teach that the matrix assembly includes layers made from non-woven and woven fibers.
Before the effective filing date of the claimed invention, it would have been obvious to form at least one of the layers of the Sussman matrix assembly as a woven mesh layer.  Noll teaches that both woven and non-woven matrix layers may be useful for culturing cells in a growth medium.  Noll further states that woven and non-woven members may be biocompatible and fabricated using known manufacturing methods (“the matrix material can be made of a non-woven or woven fabric made from twisted fibers. Generally, the matrix material support cell growth and maintenance should be stable and not degraded by the tissue over the period of time in which it is used in the bioreactor system”).  It is prima facie obvious to apply a known technique (here, the use of woven materials) to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Sussman and Noll, however, still differ from Applicant’s claimed invention because Sussman does not teach that first and second non-woven layers are in direct contact with each other.  Rather, Sussman shows in Fig. 4A that the layers 1, 2 alternate.
Amiot discloses an apparatus for culturing cells comprising a bioreactor that includes a matrix assembly for growing cells in connection with a cell medium flowing through the matrix assembly.  The matrix assembly includes a plurality of non-woven layers comprising a first cell membrane (Figure 3:22) directly connected to a second cell membrane (Figure 3:24).  These non-woven layers are supported by a mesh support (Figure 3:23).  This is described in at least column 5, lines 20-63.  In other words, Amiot discloses a configuration in which first and second non-woven cell matrix layers are in direct contact and are both supported by a single mesh support.
[AltContent: textbox (Sussman in view of
Noll and Amiot)]Before the effective filing date of the claimed invention, it would have been obvious to provide the Sussman culture apparatus with at least one additional non-woven layer, such that first and second non-woven layers are in direct contact.  Amiot teaches that it is known in the art to support multiple cell culture membranes using a single support mesh.  Amiot additionally teaches that a suitable cell culture space may be created when at least first and second cell culture membranes are stacked in direct contact with each other.  
[AltContent: textbox (Sussman in view of
Noll)][AltContent: textbox (Sussman (Fig. 4A))][AltContent: connector][AltContent: textbox (2, woven mesh 
support)][AltContent: textbox (1, non-
woven 
cell 
layers)]

[AltContent: textbox (1, non-woven 
cell layer)]


[AltContent: textbox (1, non-woven 
cell layer)]





[AltContent: textbox (2, mesh support)]
[AltContent: textbox (2, woven mesh 
support)]











[AltContent: arrow]


[AltContent: arrow]

















Sussman expressly teaches that the non-woven culture layers 1 are not dependent on direct contact with a corresponding support layer 2, and instead may be used alone or in combination with another feature, such as another non-woven culture layer 1 (“The non-woven porous growth matrix sheets may be used alone or they can be thermally bonded to rigid support materials that help the sheets retain their shape…”).  Such a configuration would produce an arrangement in which the number of non-woven layers to a number of woven layers is at least 2:1.  A mere duplication of parts that produces a negligible or otherwise predictable change in device operation (here, the provision of a second non-woven cell culture layer in Sussman) does not represent a patentable improvement over the prior art.  See MPEP 2144.04 “Duplication of Parts”.
	
With respect to claims 2 and 5-7, Sussman, Noll and Amiot disclose the combination as described above.  Sussman shows in at least Figs. 2-6 that the matrix assembly includes a plurality of stacked layers in direct contact with each other.  See, in particular, Fig. 4A.  Those of ordinary skill would have found it obvious to include any number of woven and/or non-woven layers, as a mere duplication of parts (here, the selection of a specific number of layers) that produces a cumulative or otherwise predictable result is generally considered to be prima facie obvious.  See MPEP 2144.04.

	With respect to claim 9, Sussman, Noll and Amiot disclose the combination as described above.  Sussman additionally teaches in at least column 7, lines 31-63 that a spacer layer (Figure 6:12) is disposed between pairs of immobilization layers.  As previously discussed, Noll teaches that bioreactor layers may be made from woven and/or non-woven materials.

	With respect to claims 10-15, 18, 20 and 21, Sussman, Noll and Amiot disclose the combination as described above.  Sussman further shows that the matrix assembly is disposed in the bioreactor as a vertical spiral wound about a core, wherein the successive layers form an annular configuration.  See Figs. 3, 4A, 4B and 6.  Fluid flows vertically (e.g. from bottom to top) along the sidewalls of the matrix assembly layers.

	With respect to claims 16 and 17, Sussman, Noll and Amiot disclose the combination as described above.  Sussman described in at least column 2, lines 47-57 that matrix assembly layers include pores (i.e. openings) that may be as large as 0.1 mm in diameter.  Those of ordinary skill would have considered forming the pores as basic shapes (e.g. round, square, etc.).

Response to Arguments
In response to Applicant’s amendments filed 30 August 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Sussman with Noll and Amiot.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Abdullah (US 20170321180) reference teaches the state of the art regarding cell culture devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799